Case 1:19-cr-00029-RPK Document 121 Filed 11/02/20 Page 1 of 2 PageID #: 928

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
ALB:MWG/PP                                          271 Cadman Plaza East
F. #2018R02382                                      Brooklyn, New York 11201



                                                    November 2, 2020

By ECF and E-Mail

The Honorable Rachel P. Kovner
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Alonzo Shipp
                      Criminal Docket No. 19-029 (S-1) (RPK)

Dear Judge Kovner:

              The government respectfully submits this letter in response to the defendant’s
proposed edits to the Court’s case background during voir dire.

                First, it is unnecessary to describe the particular make and model of the
firearm and ammunition during the Court’s initial description of the case before jurors have
even been selected. Moreover, the inclusion of these additional details at this stage may
distract the jurors from Court’s initial description of the case as a whole.

              Second, the defendant proposes the following, additional language:

              Let me stop here and caution you that you may hear argument by
              the government that Mr. Shipp committed a shooting. Mr. Shipp
              is not charged with a shooting. Instead, he is charged with
              possessing the specific gun and shell casing charged in the
              indictment. There are no charges here as to possessing other guns
              or other ammunition not named in the indictment.

If the Court decides to provide this type of additional instruction in its opening statement of
the case, then the government proposes the following, alternative formulation:

              Mr. Shipp has pleaded not guilty to each of the two charges and
              is presumed innocent. The facts of this case involve a non-fatal
              shooting of an individual in Queens in July 2018. Mr. Shipp is
Case 1:19-cr-00029-RPK Document 121 Filed 11/02/20 Page 2 of 2 PageID #: 929




            not charged with a shooting. Instead, he is charged with
            possessing the specific gun and shell casing charged in the
            indictment that the government will argue were used in this
            shooting. There are no charges here as to possessing other guns
            or other ammunition not named in the indictment.

            We thank the Court for its consideration.

                                                Respectfully submitted,

                                                SETH D. DUCHARME
                                                Acting United States Attorney

                                          By:              /s/
                                                Michael W. Gibaldi
                                                Philip Pilmar
                                                Assistant U.S. Attorneys
                                                (718) 254-6067/6106

cc:   Clerk of the Court (RPK) (by ECF)
      Counsel of Record (by E-mail)




                                            2
